DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on February 19, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on February 19, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pg. 9, with respect to the rejection of claim(s) 17 – 19 and 21 under 35 U.S.C. §112 (a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Elliott W. Lipins on February 26, 2021.
The application has been amended as follows: 

Claim 1, line 14, change “layers and the”
to - - layers and a first lowest gate electrode of the - -.

Claim 6, line 2, change “a lowest gate”
to - - the first lowest gate - -.

Claim 10, line 2, change “a lowest gate”
to - - the first lowest gate - -.

Claim 12, line 10, change “layers and the”
to - - layers and a first lowest gate electrode of the - -.

Claim 15, line 2, change “a lowest gate”
to - - the first lowest gate - -.

Claims 1 - 21 are pending in the instant application.
Claims 20 - 21 are cancelled. 

Allowable Subject Matter
Claims 1 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device comprising:
 a plurality of trenches between the plurality of blocks, the plurality of trenches includes a first trench disposed on an outermost side of the plurality of blocks and a second trench adjacent to the first trench, a lowermost end of the first trench is formed at a level higher than a level of a lowermost end of the second trench; and
a plurality of conductive patterns formed inside the plurality of trenches, the plurality of conductive patterns includes a first conductive pattern inside the first trench and a second conductive pattern inside the second trench,
wherein the first conductive pattern is insulated from the substrate, the second conductive pattern is connected to the substrate, 
as recited in claim in claim 1; further,
a semiconductor device comprising:
a plurality of trenches between the plurality of blocks, the plurality of trenches includes a first trench disposed on an outermost side of the plurality of blocks and a second trench adjacent to the first trench, 
wherein a lowermost end of the first trench is formed at a level higher than a level of a lowermost end of the second trench; each of the first trench and the second trench denotes a dummy word line cut 

a semiconductor device, comprising: 
at least two cell pillars positioned in the main block region; 
at least two dummy pillars positioned in the dummy block region; 
at least two main block trenches positioned in the main block region, wherein the at least two cell pillars are separated from each other by the at least two main block trenches; 
at least two dummy block trenches positioned in the dummy block region; 
gate electrodes and insulating layers alternately and repeatedly stacked  above the substrate,
wherein a lowermost level of one of the at least two dummy block trenches is spaced further apart from an upper surface of the substrate than a lowermost level of each of the at least two main block trenches, the at least two dummy block trenches extending through the gate electrodes and the insulating layers
as recited in claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818